Citation Nr: 1828054	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-35 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as post-traumatic stress disorder (PTSD), from December 1, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

During the period on appeal, the Veteran has received a temporary total disability rating for convalescence during inpatient PTSD treatment for the period from October 9, 2012to prior to December 1, 2012.  38 C.F.R. §§ 4.29  & 4.30 (2017).  Since the Veteran has received the maximum benefit possible, the appropriate disability rating for that period is not for consideration.  The issue has been recharacterized accordingly.


FINDING OF FACT

During the period on appeal, the Veteran's PTSD has been characterized by disturbances of mood and motivation, sleep disturbances, difficulty concentrating, and panic attacks less than once a week; occupational and social impairment with reduced reliability and productivity has not been shown.


CONCLUSION OF LAW

For the period on appeal, the criteria for a rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as PTSD, have not been met.  38 U.S.C. §§ 1110, 1155 (2014); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters sent to the Veteran.   

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.

VA provided relevant and adequate examinations in January 2012, June 2013, and October 2013.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

These examinations utilize the DSM-IV criteria rather than DSM-V.  However, given that the Veteran's symptoms do not approximate a 50 percent rating, a remand for such an examination is also likely to unnecessarily delay adjudication of this matter.  Accordingly, all available and relevant records have been obtained and associated with the claims file. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Rating

The Veteran is presently service connected for PTSD, rated as 30 percent disabling.  He contends that he is entitled to a higher rating for that disability.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C. § 1155  (2014); 38 C.F.R. § 4.1 (2017).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1 (2017).  Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2017).

The Veteran's PTSD is rated under 38 C.F.R. 4.130 (2017), Diagnostic Code 9411, which provides the general rating formula for mental disorders.  Under the applicable diagnostic criteria, a 30 percent rating is granted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 4.130, Diagnostic Code 9411 (2017). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
 which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including in work or work like settings); inability to establish and maintain effective relationships.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126 (a) (2017).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2017). It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2017).

Based on the evidence of record, a rating in excess of 30 percent is not warranted.  Specifically, the record indicates that the Veteran's symptoms do not rise to the level of occupational and social impairment with reduced reliability and productivity.

First, throughout the period on appeal, the Veteran presented with an affect and sense of clarity that is normal for this level of compensation.  For example, a June 2013 behavior care team assessment indicated that the Veteran was appropriately dressed and groomed with a normal thought process.  His July 2013 VA examiner also noted that the Veteran was alert with good eye contact.  His thoughts were clear and goal directed and speech problems were not shown.  At this evaluation, the Veteran's mood was euthymic, and his affect was normal.   There were no signs of mania, psychosis, or other absence of clarity of thought.  His most recent VA examination, dated October 2013, indicates that the Veteran is able to maintain personal appearance and hygiene.  Finally, according to his July 2013 VA examination report, as well as a September 2013 psychosocial assessment, the Veteran discontinued heavy drinking of alcohol in 1971 and currently only drinks occasionally.

While the Veteran undoubtedly suffers from significant disturbances of mood, these disturbances do not warrant an increased rating.  D.B., a mental health professional, mentions in a letter dated December 2011, that the Veteran has recurring flashbacks, and increasing explosive anger and irritability.  She also relates that the Veteran experiences sadness, depression, anxiety, as well as low energy and lack of motivation.  While his June 2013 VA examiner noted a euthymic mood, another note from an individual session described his mood as depressed.  Finally, his October 2013 VA examiner related the Veteran's feelings of emotional numbness and disconnectedness since returning from Vietnam.  Notably, the Veteran has endorsed panic attacks during the record.  The Veteran's February 2012 VA examiner noted panic attacks that occur weekly or less often, and his October 2013 examiner noted "at least one panic attack per month."  As the criteria for the next higher evaluation mention "panic attacks more than once a week," this does not merit an increased evaluation.  The criteria for a 50 percent rating contemplate a more severe level of mood disturbance than the Veteran presents.

Similarly, despite his pervasive feelings of anger and difficulty concentrating, the Veteran is able to function independently, working continuously as an exporter for GM for over forty years.  Further, he was found capable of managing his own financial affairs by all of his VA examiners.  Any occasional decrease in work efficiency is considered in his 30 percent rating.

While the Veteran exhibited sleep impairment throughout this period, such symptoms are also contemplated by his current rating under DC 9411.  Specifically, the December 2011 letter from D.B. mentioned problems sleeping.  Another note dated November 2012 mentioned cold sweats and somniloquy.  Similar problems, and uninterrupted sleep, were noted by the Veteran's February 2012 and October 2013 VA examiners.  Such sleep disturbances, while undoubtedly unsettling, are not uncommon with PTSD and any resulting occupational or social impairment is contemplated in the Veteran's current 30 percent rating.

Likewise, the Veteran's cognitive state during the period on appeal does not warrant an increased rating.  The medical evidence of record does not reflect that the Veteran's long and short term memory was significantly impaired during the appeal period.  While the Veteran's October 2013 examiner, Dr. E.T., described some mild memory loss, her examination report contains cursory conclusions and does not mention the use of any tests to measure memory.  Thus, the evidence does not reflect that the Veteran's long term and short term memory has been anything but adequate.  Further, the record does not show impaired judgment or trouble with the law during the appeal period.  While Dr. E.T.'s evaluation checks a box marked "impaired judgment," no further details are mentioned.  Finally, throughout the period on appeal, the Veteran has not generally had delusions or hallucinations.  Thus, the Veteran's general cognitive state most resembles his current 30 percent rating.

Based on the symptoms clinically observed, the Veteran has experienced some of the relevant symptoms that might support a rating in excess of 30 percent.  For example, he has exhibited disturbances of mood and motivation, flashbacks, intrusive thoughts, and impaired impulse control.  Notably, the Veteran's October 2013 VA examiner noted several symptoms that may warrant an increased rating.  For example, she noted hypervigilance, especially in public areas, as well as a tendency to leave projects unfinished.  In the Board's view, this still does not warrant an increased rating.  The criteria for the next-higher 50 percent rating depict a level of impairment, when viewed as a whole, that is more severe than the symptoms displayed by the Veteran.  Unless these objective symptoms, to include panic attacks, impaired judgment, and circumstantial, circumlocutory, or stereotyped speech, are actively demonstrated, and not simply noted on a survey, the Board cannot award an increased rating.  The Board takes special note that the Veteran mentioned suicidal thoughts to October 2013 examiner.  Specifically, he states that he has had suicidal thoughts since leaving Vietnam.  However, at earlier stages in the record, including his February 2012 VA examination, and a June 2013 evaluation, the Veteran denies suicidal thoughts or ideations.  Thus, given the infrequency of the Veteran's expression of these thoughts, the Board is unable to assign a rating higher than 30 percent.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of total occupational and social impairment, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's service connected PTSD impacts his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 30 percent is warranted.  The Veteran's social functioning seems to be, at worst, commensurate with his current rating.  The Veteran avoids conversations, events, and places he associates with the Vietnam War.  He also reports, according to D.B.'s December 2011 letter, that he cannot relate to anyone and has difficulty showing emotion to close friends and relatives.  However, the Veteran told his February 2012 VA examiner that he had been attending weekly PTSD support meetings at his local veterans' club, and enjoys the companionship of other veterans.  As of his most previous VA examination in 2013, the Veteran had been married for approximately eight years to his second wife.  His February 2012 VA examination report relates that the Veteran loves his wife and wants to stay married to her.  While the record mentions several children, grandchildren, and even a great grandchild, there is no demonstrable evidence of estrangement or isolation from these family members.  Any social isolation he does experience is contemplated in his current rating.  With regard to occupational functioning, as of his last VA examination in 2013, the Veteran had been gainfully employed by GM for over forty years.  In fact, the Veteran's February 2012 VA examiner noted that the Veteran had worked his entire life and that it would be difficult for him to not do anything.  As such, his occupational functioning is not affected by his PTSD.

In considering the appropriate disability rating, the Board has also considered the statements of the Veteran and of his representative that his PTSD is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, based on the evidence of record, the Board determines that a 30 percent rating is warranted for the Veteran's PTSD for this period.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, while the Veteran's symptoms are found to interfere with his thought process, he has maintained continuous employment for over forty years.  The Board concludes that while any loss in income due to this service connected disability is not compensated in full, it is adequately addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, while a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, no relevant symptoms have been excluded in the Board's analysis.  See Mauerhan, 16 Vet. App. at 444.  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).	

For the foregoing reasons, a rating in excess of 30 percent is not warranted for the period on appeal.


ORDER

A rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as PTSD, from December 1, 2012 is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


